Slip Op. 99-135

          UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
__________________________________
                                  :
NSK LTD. and NSK CORPORATION;     :
KOYO SEIKO CO., LTD. and KOYO     :
CORPORATION OF U.S.A.; NTN        :
BEARING CORPORATION OF AMERICA,   :
AMERICAN NTN BEARING              :
MANUFACTURING CORP., NTN          :
CORPORATION, NTN DRIVESHAFT,      :
INC. and NTN-BOWER CORPORATION,   :
                                  :
          Plaintiffs and          :
          Defendant-Intervenors, :
                                  :
NIPPON PILLOW BLOCK SALES CO.,    :
LTD. and FYH BEARING UNITS USA,   :
                                  :
          Plaintiffs,             :
                                  :
               v.                 :   Consol. Court No.
                                  :   95-03-00239
                                  :
UNITED STATES,                    :
                                  :
          Defendant,              :
                                  :
THE TORRINGTON COMPANY,           :
                                  :
          Defendant-Intervenor    :
          and Plaintiff,          :
                                  :
HONDA MOTOR CO., LTD., AMERICAN   :
HONDA MOTOR CO., INC., HONDA OF   :
AMERICA MFG., INC. and HONDA      :
POWER EQUIPMENT MFG., INC.,       :
                                  :
          Defendant-Intervenors. :
_________________________________:
___
Consol. Court No. 95-03-00239                            Page 2


                        J U D G M E N T

     In accordance with the decision (Sept. 2, 1999) and mandate
(Oct. 25, 1999) of the United States Court of Appeals for the
Federal Circuit (“CAFC”), Appeal Nos. 98-1547, -1548, -1582, it
is hereby

     ORDERED, ADJUDGED and DECREED that the decision and order
of this Court in connection with NSK Ltd. v. United States, 21
CIT __, 969 F. Supp. 34 (June 17, 1997), which directed Commerce
to “review the record to (a) determine whether it is possible to
remove those portions of Koyo’s warranty expenses which relate
to non-scope merchandise from adjustments to FMV or (b) deny the
adjustment if such removal cannot be made,” is vacated, and the
Court reinstates Commerce’s handling of Koyo’s home market
warranty expenses in the final determination, and the CAFC
having affirmed this Court on all other issues, judgment is
entered accordingly.



                                  _______________________________
                                       NICHOLAS TSOUCALAS
                                          SENIOR JUDGE


Dated:   December 17, 1999
         New York, New York